 

Exhibit 10.8

 

JAMBA, INC.

INDUCEMENT AWARD

NON-STATUTORY STOCK OPTION AGREEMENT

(NON-PLAN AWARD)

 

Jamba, Inc. (the “Company”) has granted to the Participant named in the Notice
of Grant of Non-statutory Stock Option (the “Grant Notice”) to which this
Non-statutory Stock Option Agreement (the “Option Agreement”) is attached an
option (the “Option” or the “Award”) to purchase certain shares of Stock upon
the terms and conditions set forth in the Grant Notice and this Option
Agreement. This Option has not been granted pursuant to the Jamba, Inc. 2013
Equity Incentive Plan of the Company in reliance on NASDAQ Marketplace Rule
5635(c)(4). By signing the Grant Notice, the Participant: (a) acknowledges
receipt of, and represents that the Participant has read and is familiar with,
the Grant Notice, this Option Agreement, and the prospectus prepared in
connection with the registration with the Securities and Exchange Commission of
shares issuable pursuant to the Option (the “Prospectus”), (b) accepts the
Option subject to all of the terms and conditions of the Grant Notice and this
Option Agreement, and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice and this Option Agreement.

 

1.   Definitions and Construction.

 

1.1   Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice:

 

(a)   “Affiliate” means (i) a parent entity, other than a Parent Corporation,
that directly, or indirectly through one or more intermediary entities, controls
the Company or (ii) a subsidiary entity, other than a Subsidiary Corporation,
that is controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned such terms for
the purposes of registration of securities on Form S-8 under the Securities Act.

 

(b)   “Board” means the Board of Directors of the Company.

 

(c)   “Cause” means, unless such term or an equivalent term is otherwise defined
by another written agreement between the Participant and a Participating Company
applicable to the Award, any of the following: (i) the Participant’s theft,
dishonesty, willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Participating Company documents or records; (ii) the
Participant’s material failure to abide by a Participating Company’s code of
conduct or other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Participant’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of a Participating Company (including,
without limitation, the Participant’s improper use or disclosure of a
Participating Company’s confidential or proprietary information); (iv) any
intentional act by the Participant which has a material detrimental effect on a
Participating Company’s reputation or business; (v) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from a Participating Company of, and a reasonable opportunity to cure,
such failure or inability; (vi) any material breach by the Participant of any
employment, service, non-disclosure, non-competition, non-solicitation or other
similar agreement between the Participant and a Participating Company, which
breach is not cured pursuant to the terms of such agreement; or (vii) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a Participating Company.

 

1

 

 

(d)   “Change in Control” means the occurrence of any one or a combination of
the following:

 

(i)        any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total Fair Market
Value or total combined voting power of the Company’s then-outstanding
securities entitled to vote generally in the election of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (A) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than fifty percent (50%) of such voting power, (B) any acquisition directly
from the Company, including, without limitation, pursuant to or in connection
with a public offering of securities, (C) any acquisition by the Company,
(D) any acquisition by a trustee or other fiduciary under an employee benefit
plan of a Participating Company or (E) any acquisition by an entity owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the voting securities of the Company; or

 

(ii)       an Ownership Change Event or series of related Ownership Change
Events (collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 1.1(r), the entity to which the assets of the
Company were transferred (the “Transferee”), as the case may be; or

 

(iii)      approval by the stockholders of a plan of complete liquidation or
dissolution of the Company.

 

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple acquisitions of the voting securities of the Company
and/or multiple Ownership Change Events are related and to be treated in the
aggregate as a single Change in Control, and its determination shall be final,
binding and conclusive.

 

2

 

 

(e)   “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations or administrative guidelines promulgated thereunder.

 

(f)   “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer this Award and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer this Award, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

 

(g)   “Company” means Jamba, Inc., a Delaware corporation, or any successor
corporation thereto.

 

(h)   “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person in reliance on registration
on Form S-8 under the Securities Act.

 

(i)   “Director” means a member of the Board.

 

(j)   “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.

 

(k)   “Employee” means an employee (including an Officer or a member of the
Board who is also treated as an employee) in the records of a Participating
Company; provided, however, that neither service as a member of the Board nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Agreement. The Company shall determine in good faith and in the
exercise of its discretion, whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
rights, as of the time of the Company’s determination of whether or not the
individual is an Employee, all such determinations by the Company shall be
final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.

 

(l)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(m)   “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

 

3

 

 

(i)        Except as otherwise determined by the Committee, if, on such date,
the Stock is listed or quoted on a national or regional securities exchange or
quotation system, the Fair Market Value of a share of Stock shall be the closing
price of a share of Stock as quoted on the national or regional securities
exchange or quotation system constituting the primary market for the Stock, as
reported in The Wall Street Journal or such other source as the Company deems
reliable. If the relevant date does not fall on a day on which the Stock has
traded on such securities exchange or quotation system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded or quoted prior to the relevant date, or such other appropriate
day as shall be determined by the Committee, in its discretion.

 

(ii)       Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value of a share of Stock on the basis of the opening,
closing, or average of the high and low sale prices of a share of Stock on such
date or the preceding trading day, the actual sale price of a share of Stock
received by the Participant, any other reasonable basis using actual
transactions in the Stock as reported on a national or regional securities
exchange or quotation system, or on any other basis consistent with the
requirements of Section 409A of the Code (“Section 409A”). The Committee may
vary its method of determination of the Fair Market Value as provided in this
Section for different purposes to the extent consistent with the requirements of
Section 409A.

 

(n)   If, on such date, the Stock is not listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse, and in a manner consistent with the requirements of Section 409A.

 

(o)   “Insider” means an Officer, Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

 

(p)   “Non-statutory Stock Option” means a stock option not intended to be or
which does not qualify as an incentive stock option within the meaning of
Section 422(b) of the Code.

 

(q)   “Officer” means any person designated by the Board as an officer of the
Company.

 

(r)   “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

 

4

 

 

(s)   “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.

 

(t)   “Participant” means Marie Perry.

 

(u)   “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

 

(v)   “Participating Company Group” means, at any point in time, the Company and
all other entities collectively which are then Participating Companies.

 

(w)    “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.

 

(x)    “Securities Act” means the Securities Act of 1933, as amended.

 

(y)   “Service” means the Participant’s employment or service with the
Participating Company Group, whether as an Employee, a Director or a Consultant.
Unless otherwise provided by the Committee, the Participant’s Service shall not
be deemed to have terminated merely because of a change in the capacity in which
the Participant renders such Service or a change in the Participating Company
for which the Participant renders such Service, provided that there is no
interruption or termination of the Participant’s Service. Furthermore, the
Participant’s Service shall not be deemed to have been interrupted or terminated
if the Participant takes any military leave, sick leave, or other bona fide
leave of absence approved by the Company. However, unless otherwise provided by
the Committee, if any such leave taken by the Participant exceeds ninety (90)
days, then on the ninety-first (91st) day following the commencement of such
leave the Participant’s Service shall be deemed to have terminated, unless the
Participant’s right to return to Service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, an unpaid leave of absence shall not be treated as Service for
purposes of determining vesting under this Award. The Participant’s Service
shall be deemed to have terminated either upon an actual termination of Service
or upon the business entity for which the Participant performs Service ceasing
to be a Participating Company. Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination.

 

(z)   “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 9 hereof.

 

(aa)   “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

 

(bb)   “Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.

 

5

 

 

(cc)   “Vesting Conditions” mean those conditions of which the Award or shares
subject to the Award remain subject to forfeiture or a repurchase option in
favor of the Company exercisable for the Participant’s monetary purchase price,
if any, for such shares upon the Participant’s termination of Service.

 

1.2   Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2.   Tax Status of Option.

 

This Option is intended to be a Non-statutory Stock Option and shall not be
treated as an incentive stock option within the meaning of Section 422(b) of the
Code. The exercise price for this Option shall be not less than the Fair Market
Value of a share of Stock on the effective date of grant of the Option. The
Company intends that this Option shall either be exempt from or comply with
Section 409A, and shall be construed to be so exempt or so comply.

 

3.   Administration.

 

3.1   Administration by the Committee. This Agreement shall be administered by
the Committee. All questions of interpretation concerning the Grant Notice and
this Agreement shall be determined by the Committee or its designee. All such
determinations shall be final and binding upon all persons having an interest in
the Award.

 

3.2   Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation, or election
which is the responsibility of or which is allocated to the Company herein,
provided the Officer has apparent or actual authority with respect to such
matter, right, obligation, or election.

 

3.3   Administration with Respect to Insiders. At any time that any class of
equity security of the Company is registered pursuant to Section 12 of the
Exchange Act, this Agreement shall be administered in compliance with the
requirements, if any, of Rule 16b-3 if Participant is an Insider.

 

3.4   Powers of the Committee. In addition to any other powers set forth herein,
subject to the terms hereof, the Committee shall have the full and final power
and authority, in its discretion:

 

(a)   to determine the Fair Market Value of shares of Stock or other property;

 

(b)   to determine the terms, conditions and restrictions applicable to the
Award and any shares of Stock acquired pursuant thereto;

 

(c)   to determine whether the Award will be settled in shares of Stock, cash,
other property or in any combination thereof;

 

6

 

 

(d)   to amend, modify, or cancel the Award or to waive any restrictions or
conditions applicable to the Award or any shares acquired pursuant thereto;

 

(e)   to accelerate, continue, extend or defer the exercisability or vesting of
the Award or any shares acquired pursuant thereto, including with respect to the
period following the Participant’s termination of Service;

 

(f)   to prescribe, amend or rescind rules, guidelines and policies relating to
the Award, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions; and

 

(g)   to correct any defect, supply any omission or reconcile any inconsistency
in the Award and to make all other determinations and take such other actions
with respect to the Award as the Committee may deem advisable to the extent not
inconsistent with the provisions of this Agreement or applicable law.

 

3.5   Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, to the extent permitted by
applicable law, members of the Board or the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Board, the Committee or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Award, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.

 

4.   Exercise of the Option.

 

4.1   Right to Exercise. Except as otherwise provided herein, the Option shall
be exercisable on and after the Initial Vesting Date and prior to the
termination of the Option (as provided in Section 6 below) in an amount not to
exceed the number of Vested Shares less the number of shares previously acquired
upon exercise of the Option. In no event shall the Option be exercisable for
more shares than the Number of Option Shares, as adjusted pursuant to Section 9.

 

7

 

 

4.2   Method of Exercise. Exercise of the Option shall be by means of electronic
or written notice (the “Exercise Notice”) in a form authorized by the Company.
An electronic Exercise Notice must be digitally signed or authenticated by the
Participant in such manner as required by the notice and transmitted to the
Company or an authorized representative of the Company (including a third-party
administrator designated by the Company). In the event that the Participant is
not authorized or is unable to provide an electronic Exercise Notice, the Option
shall be exercised by a written Exercise Notice addressed to the Company, which
shall be signed by the Participant and delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Company, or an
authorized representative of the Company (including a third-party administrator
designated by the Company). Each Exercise Notice, whether electronic or written,
must state the Participant’s election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. Further, except as set forth in Section 4.3 below, each
Exercise Notice must be received by the Company prior to the termination of the
Option as set forth in Section 6 and must be accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased. The
Option shall be deemed to be exercised upon receipt by the Company of such
electronic or written Exercise Notice and the aggregate Exercise Price.

 

4.3   Automatic Exercise of Option. If on the date the Option would otherwise
terminate or expire, the Option is otherwise vested and exercisable immediately
prior to such termination or expiration and, if so exercised, the Fair Market
Value of the Stock would exceed the Exercise Price of the Option, then any
portion of such Option which has not previously been exercised shall
automatically be deemed to be exercised as of such date with respect to such
portion pursuant to the Net Exercise procedure described in Section 4.4(b)(ii)
below and withholding in shares of Stock as described in Section 4.4(b) below.
Notwithstanding the foregoing, the Participant may elect, in a manner prescribed
by the Company, not to have his or her Option automatically exercised pursuant
to this Section 4.3 provided the Participant makes such election prior to the
date referenced above.

 

4.4   Payment of Exercise Price.

 

(a)   Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.4(b) below, by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.

 

(b)   Limitations on Forms of Consideration. The Company reserves, at any and
all times, the right, in the Company’s sole and absolute discretion, to
establish, decline to approve or terminate any program or procedure providing
for payment of the Exercise Price through any of the means described below,
including with respect to the Participant notwithstanding that such program or
procedures may be available to others.

 

(i)        Cashless Exercise. A “Cashless Exercise” means the delivery of a
properly executed Exercise Notice together with irrevocable instructions to a
broker in a form acceptable to the Company providing for the assignment to the
Company of the proceeds of a sale or loan with respect to shares of Stock
acquired upon the exercise of the Option in an amount not less than the
aggregate Exercise Price for such shares (including, without limitation, through
an exercise complying with the provisions of Regulation T as promulgated from
time to time by the Board of Governors of the Federal Reserve System).

 

8

 

 

(ii)       Net-Exercise. A “Net-Exercise” means the delivery of a properly
executed Exercise Notice electing a procedure pursuant to which (1) the Company
will reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be issued.
Following a Net-Exercise, the number of shares remaining subject to the Option,
if any, shall be reduced by the sum of (1) the net number of shares issued to
the Participant upon such exercise, and (2) the number of shares deducted by the
Company for payment of the aggregate Exercise Price.

 

(iii)      Stock Tender Exercise. A “Stock Tender Exercise” means the delivery
of a properly executed Exercise Notice accompanied by (1) the Participant’s
tender to the Company, or attestation to the ownership, in a form acceptable to
the Company of whole shares of Stock having a Fair Market Value that does not
exceed the aggregate Exercise Price for the shares with respect to which the
Option is exercised, and (2) the Participant’s payment to the Company in cash of
the remaining balance of such aggregate Exercise Price not satisfied by such
shares’ Fair Market Value. A Stock Tender Exercise shall not be permitted if it
would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock. If required by the
Company, the Option may not be exercised by tender to the Company, or
attestation to the ownership, of shares of Stock unless such shares either have
been owned by the Participant for a period of time required by the Company (and
not used for another option exercise by attestation during such period) or were
not acquired, directly or indirectly, from the Company.

 

4.5   Tax Withholding.

 

(a)        In General. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by a Participating Company, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for
(including by means of a Cashless Exercise to the extent permitted by the
Company), any sums required to satisfy the federal, state, local and foreign tax
(including any social insurance) withholding obligations of the Participating
Company Group, if any, which arise in connection with the Option. The Company
shall have no obligation to deliver shares of Stock until the tax withholding
obligations of the Participating Company Group have been satisfied by the
Participant.

 

(b)        Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a fair market value, as determined
by the Company as of the date of exercise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates.

 

9

 

 

4.6   Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with the broker designated by the Company with which
the Participant has an account, any or all shares acquired by the Participant
pursuant to the exercise of the Option. Except as provided by the preceding
sentence, a certificate for the shares as to which the Option is exercised shall
be registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

 

4.7   Restrictions on Grant of the Option and Issuance of Shares. The grant of
the Option and the issuance of shares of Stock upon exercise of the Option shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities, including without limitation any
Trading Compliance Policy. The Option may not be exercised if the issuance of
shares of Stock upon exercise would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, the Option may not be exercised unless (i) a
registration statement under the Securities Act shall at the time of exercise of
the Option be in effect with respect to the shares issuable upon exercise of the
Option or (ii) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of the Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED UNLESS
THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE PARTICIPANT MAY NOT BE
ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Option shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to the exercise of the Option, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

4.8   Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

5.   Transferability of the Option.

 

5.1   Except as provided in Section 5.2, the Option may be exercised during the
lifetime of the Participant only by the Participant or the Participant’s
guardian or legal representative and shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Following the death of the Participant, the Option, to the extent provided in
Section 7 below, may be exercised by the Participant’s legal representative or
by any person empowered to do so under the deceased Participant’s will or under
the then applicable laws of descent and distribution.

 

10

 

 

5.2   With the consent of the Committee and subject to any conditions or
restrictions as the Committee may impose, in its discretion, the Participant may
transfer during the Participant’s lifetime and prior to the Participant’s
termination of Service all or any portion of the Option to one or more of such
persons (each a “Permitted Transferee”) as permitted in accordance with the
applicable limitations, if any, described in the General Instructions to the
Form S-8 Registration Statement under the Securities Act. No transfer or
purported transfer of the Option shall be effective unless and until: (i) the
Participant has delivered to the Company a written request describing the terms
and conditions of the proposed transfer in such form as the Company may require,
(ii) the Participant has made adequate provision, in the sole determination of
the Company, for satisfaction of the tax withholding obligations of the
Participating Company Group as provided in Section 4.5 that may arise with
respect to the transferred portion of the Option, (iii) the Committee has
approved the requested transfer, and (iv) the Participant has delivered to the
Company written documentation of the transfer in such form as the Company may
require. With respect to the transferred portion of the Option, all of the terms
and conditions of the Grant Notice and this Option Agreement shall apply to the
Permitted Transferee and not to the original Participant, except for (i) the
Participant’s rendering of Service, (ii) provision for the Participating Company
Group’s tax withholding obligations, if any, and (iii) any subsequent transfer
of the Option by the Permitted Transferee, which shall be prohibited except as
provided in Section 5.1 above, unless otherwise permitted by the Committee, in
its sole discretion. The Company shall have no obligation to notify a Permitted
Transferee of any expiration, termination, lapse or acceleration of the
transferred Option, including, without limitation, an early termination of the
transferred Option resulting from the termination of Service of the original
Participant. Exercise of the transferred Option by a Permitted Transferee shall
be subject to compliance with all applicable federal, state and foreign
securities laws; however, the Company shall have no obligation to register with
any federal, state or foreign securities commission or agency such transferred
Option or any shares that may be issuable upon the exercise of the transferred
Option by the Permitted Transferee.

 

6.   Termination of the Option.

 

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

 

7.   Effect of Termination of Service.

 

7.1   Option Exercisability. The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

 

11

 

 

(a)   Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of one (1) year
after the date on which the Participant’s Service terminated, but in any event
no later than the Option Expiration Date.

 

(b)   Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for Vested
Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of one (1) year after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

 

(c)   Termination for Cause. Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act.

 

(d)   Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

 

7.2   Extension if Exercise Prevented by Law. Notwithstanding the foregoing,
other than termination of the Participant’s Service for Cause, if the exercise
of the Option within the applicable time periods set forth in Section 7.1 above
is prevented by the provisions of Section 4.7 above, the Option shall remain
exercisable until the later of (a) thirty (30) calendar days after the date such
exercise first would no longer be prevented by such provisions, or (b) the end
of the applicable time period under Section 7.1 above, but in any event no later
than the Option Expiration Date.

 

8.   Effect of Change in Control.

 

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without the consent of the Participant, assume or
continue in full force and effect the Company’s rights and obligations under all
or any portion of the Option or substitute for all or any portion of the Option
a substantially equivalent option for the Acquiror’s stock.

 

12

 

 

Notwithstanding the foregoing, if this Option is not assumed, substituted for,
or otherwise continued by the Acquiror, the Option shall vest in full effective
immediately prior to, but contingent upon, the consummation of the Change in
Control; provided, however, that any Option which has its Vesting Conditions
based on performance goals that vests pursuant to this sentence shall only
become vested based on actual results measured against the performance goals as
of the Change in Control, and thereafter, all Options shall terminate to the
extent not exercised or settled as of the date of the Change in Control.

 

9.   Adjustments for Changes in Capital Structure.

 

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A to the extent applicable, in the event of any
change in the Stock effected without receipt of consideration by the Company,
whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number, Exercise Price and kind
of shares subject to the Option, in order to prevent dilution or enlargement of
the Participant’s rights under the Option. For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
“effected without receipt of consideration by the Company.” Any fractional share
resulting from an adjustment pursuant to this Section shall be rounded down to
the nearest whole number and the Exercise Price shall be rounded up to the
nearest whole cent. In no event may the Exercise Price be decreased to an amount
less than the par value, if any, of the stock subject to the Option. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.

 

10.   Rights as a Stockholder, Director, Employee or Consultant.

 

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9 above. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between a Participating Company and the
Participant, the Participant’s employment is “at will” and is for no specified
term. Nothing in this Option Agreement shall confer upon the Participant any
right to continue in the Service of a Participating Company or interfere in any
way with any right of the Participating Company Group to terminate the
Participant’s Service as a Director, an Employee or Consultant, as the case may
be, at any time.

 

11.   Legends.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.

 

13

 

 

12.   Miscellaneous Provisions.

 

12.1      Termination or Amendment. The Committee may amend or terminate this
Option Agreement at any time. No amendment or addition to this Option Agreement
shall be effective unless in writing and, to the extent such amendment is
necessary to comply with applicable law or government regulation, may be made
without the consent of the Participant.

 

12.2      Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

 

12.3      Binding Effect. This Option Agreement shall inure to the benefit of
the successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

 

12.4      Delivery of Documents and Notices. Any document relating to this
Option or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Option
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

 

(a)   Description of Electronic Delivery. The Grant Notice, this Option
Agreement, the Prospectus, and any reports of the Company provided generally to
the Company’s stockholders, may be delivered to the Participant electronically.
In addition, if permitted by the Company, the Participant may deliver
electronically the Grant Notice and Exercise Notice called for by Section 4.2
above to the Company or to such third party involved in administering the Option
as the Company may designate from time to time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Option, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

 

14

 

 

(b)   Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 12.4(a) of this Option Agreement and consents to
the electronic delivery of the Option documents and, if permitted by the
Company, the delivery of the Grant Notice and Exercise Notice, as described in
Section 12.4(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. The Participant may revoke his or her consent to the electronic
delivery of documents described in Section 12.4(a) or may change the electronic
mail address to which such documents are to be delivered (if Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail. Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 12.4(a).

 

12.5      Integrated Agreement. The Grant Notice, this Option Agreement,
together with any employment, service or other agreement between the Participant
and a Participating Company referring to the Option, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of the Grant Notice and this Option Agreement shall survive any
exercise of the Option and shall remain in full force and effect.

 

12.6      Applicable Law. This Option Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the conflict of law principles thereof. For the purpose of litigating any
dispute that arises under this Agreement, the parties hereby consent to
exclusive jurisdiction in California and agree that such litigation shall be
conducted in the courts of San Francisco County, California or the federal
courts of the United States for the Northern District of California.

 

12.7       Counterparts. The Grant Notice may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

15

 

 

Participant: _________________

Date: _______________

 

NON-STATUTORY STOCK OPTION EXERCISE NOTICE

 

Jamba, Inc.

 

Ladies and Gentlemen:

 

1.        Option. I was granted a non-statutory option (the “Option”) to
purchase shares of the common stock (the “Shares”) of Jamba, Inc. (the
“Company”) pursuant to my Notice of Grant of Stock Option (the “Grant Notice”)
and my Non-Statutory Stock Option Agreement (the “Option Agreement”) as follows:

 

  Date of Grant:           Number of Option Shares:           Exercise Price per
Share: $  

 

2.        Exercise of Option. I hereby elect to exercise the Option to purchase
the following number of Shares, all of which are Vested Shares in accordance
with the Grant Notice and the Option Agreement:

 

  Total Shares Purchased:           Total Exercise Price (Total Shares  X  Price
per Share) $  

 

3.        Payments. I enclose payment in full of the total exercise price for
the Shares in the following form(s), as authorized by my Option Agreement:

 

  ¨  Cash: $           ¨  Check: $           ¨  Cashless Exercise: Contact
Administrator         ¨  Net Exercise: Contact Administrator         ¨  Stock
Tender Exercise: Contact Administrator

 

4.        Tax Withholding. I authorize payroll withholding and otherwise will
make adequate provision for the federal, state, local and foreign tax
withholding obligations of the Company, if any, in connection with my exercise
of the Option. (Contact the Administrator for amount of tax due.)

 

-1-

 

 

5.        Participant Information.

 

  My address is:                               My Social Security Number is:  

 

6.        Binding Effect. I agree that the Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the Grant
Notice and the Option Agreement, to all of which I hereby expressly assent. This
Agreement shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

 

  Very truly yours,           (Signature)

 

Receipt of the above is hereby acknowledged.       JAMBA, INC.       By:        
  Name:           Title:           Dated:    

 

-2-

 